Per Curiam,
This action was to recover for injuries sustained by a boy between eight and nine years old, whose foot *259was run over by a wheel of the defendant’s car. The accident happened near the middle of a block and at least seventy-five feet from the nearest cross-street. The boy ran or walked from the pavement directly in front of an approaching car, and when he reached the track, he was within ten or fifteen feet of the car. There was no evidence of undue speed nor of inattention on the part of the motorman. The car was stopped within five feet of the place Where the boy was struck by the fender. The nonsuit was properly entered.
The judgment is affirmed.